Citation Nr: 1740386	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REMAND

The Veteran served on active duty from October 1988 to October 2009 with an additional period of unverified active duty for training from June to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for a lumbar spine disability with an initial 10 percent rating.

The Veteran appeared at a hearing before the undersigned in December 2014.

A January 2016 rating decision granted service connection for radiculopathy affecting the left lower extremity with an initial 10 percent rating.  The Board assumes jurisdiction of the initial rating assigned for radiculopathy of the left lower extremity, as it is part and parcel of the Veteran's appeal of the initial rating assigned for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71 (a), General Rating Formula for Disease & Injuries of the Spine, Note (1) (2016).

In May 2016, the Board remanded this matter to afford the Veteran a VA examination in order to assess the current level of functional impairment of the Veteran's service-connected lumbar spine disability, to include any associated neurological impairment.

In July 2016, an email correspondence was sent from a Veteran Service Representative from the AMC to an address believing to be the Veteran's, stating that it was noted that he failed to RSVP for his VA examination appointment.  The Veteran was asked if he would like to continue with the appeal or be rescheduled for another VA examination appointment.

In December 2016, another email correspondence was sent to the same address from a Veteran Service Representative from the AMC, stating that they tried contacting the Veteran by phone, but "the recording [was] not accepting calls at [the] time," so the Veteran was being sent a message due to his missed examination.  He was to let the AMC know if he would like to continue with his appeal. 

On the same day in December 2016, the recipient of the email replied, "wrong email," indicating that the email correspondences were not sent to the Veteran.

In July 2017, the Veteran's representative submitted a post-remand brief and stated, "Unfortunately, the Veteran failed to report for examination, which could have had a significant effect on the outcome of this appeal.  Throughout this appeal, the Veteran has expressed through written and oral argument that his back and radiculopathy have worsened in severity." 

Upon review, although the record shows that a VA examination was requested twice, in June 2016 and November 2016, there does not appear to be documentation that the Veteran was properly notified of the time and place of the requested VA examination.  Because it is not clear that the Veteran was properly notified of the time and place of the VA examination, the Board finds that the Veteran should be afforded the opportunity to be rescheduled for a new examination.

The Veteran is hereby advised that, if he fails to report for a scheduled examination again without good cause, no further examination will be provided.  VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA spine examination (from an examiner other than the examiner who performed the September 2015 VA examination) to determine the current severity of his service-connected lumbar spine disability, to include radiculopathy of the left lower extremity and any other associated neurological impairment.  

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of this testing is not feasible, the examiner should so state and explain why.

The Veteran must be given adequate notice of the date, time and place of the requested examination.  A copy of the notification letter (or documentation of whatever method of communication used to notify the Veteran) must be associated with the Veteran's electronic claims file.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

